DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
This Office Action is response to the Terminal Disclaimer that filed May 11, 2022 that disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/794,973 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
	Applicant’s Amendment/Remark filed on August 16, 2022 has been considered and persuasive.  Claim 1 has been canceled.  Claims 2-21 have been amended. Therefore, claims 2-21 are allowance.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 2, 8 and 15 the best prior arts found of record during the examination of the present application.
In view of the present application, the prior arts made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.
Per claims 2, 8 and 15 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
activate a first context on the graphics processor to process a first section of a frame, wherein activation of the first context includes a launch of a first plurality of threads corresponding to the first context, 
detect a context switch condition with respect to the first context, 
activate, in response to the context switch condition, a second context on the graphics processor to process a second section of the frame, wherein the second section is different than the first section, 
add a group identifier to a second plurality of threads corresponding to the second context, wherein the activation of the second context includes the addition of the group identifier to the second plurality of threads corresponding to the second context, and 
launch the second plurality of threads with the group identifier on the graphics processor, and wherein the launch of the second plurality of threads with the group identifier on the graphics processor is done prior to a flush of the first context from the graphics processor.

Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 2-21.  In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. Therefore, the present application as claimed is allowable.  Hence, the present application is allowable as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure:
Danskin et al. US 8095782 B1 discloses Graphics processing elements within a graphics processing system are capable of processing multiple contexts simultaneously, reducing the need to perform time consuming context switches compared to processing multiple contexts serially. Processing elements of a graphics processing pipeline may be configured to support all of the multiple contexts or only a portion of the multiple contexts. Each processing element may be allocated to process a particular context or a portion of the multiple contexts in order to simultaneously process more than one context. The allocation of processing elements to the multiple contexts may be determined dynamically in order to improve graphics processing throughput. There are two types of processing engines, cores and processing units. The processing units maintain state for all of the active contexts, so those units can run any of the active contexts. The cores are allocated to a single context at a time and save and restore context state in order to perform a context switch. When a new context is launched, any available processing units begin processing the next context and the cores begin processing the new context as they are available. The workload from older contexts may be migrated to fewer cores in order to free up cores to process the new context. Therefore, the processing engines may begin processing a new high priority context quickly.
Grossman US 20090160867 A1 discloses systems of context execution in present GPU control systems require the GPU, during normal execution cycles, to execute commands in the order set by the pre-defined set of contexts provided by the operating system regardless of specific system or application characteristics. The pre-defined ordered list of contexts are provided by the operating system through the host CPU to the GPU for execution.  Each context contains working data, pointers and scheduling information for executable program instructions. During runtime, the contexts are processed or executed by the GPU. In one embodiment, an autonomous GPU scheduler system includes a context list that includes additional parameters that facilitate non-sequential execution of listed contexts by the GPU. Instead of executing contexts in a strictly sequential manner, the GPU can execute contexts in any appropriate order for optimum performance and efficiency, as based on task priority and resource requirements specified in the context list itself. In addition, the GPU includes a scheduler component that determines the availability of system resources and directs execution of commands to the appropriate system resources, and in accordance with the priority defined by the context list.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612